SPENCE, Acting P. J.
—Plaintiff brought an action similar to that brought in the companion case entitled Peterson v. Corporation of America, No. 10461, the opinion in which last named case has been this day filed (ante, p. 527 [69 Pac. (2d) 904]). Plaintiff appeals from a judgment in favor of defendants.
The facts in the two cases are substantially the same for the purpose of this discussion except as hereinafter noted. The deed of trust here was executed by Burg Bros., a corporation, as further security for the note in the sum of *747$296,920.81 and also as security for another note in the sum of $5,000. It covered nine separately numbered parcels of land, each containing within its boundaries two or more contiguous lots or portions of contiguous lots. Prior to the sale, one of the parcels had been reconveyed at the request of the trustor and another parcel had been conveyed by the trustor, subject to the deed of trust, to Louise M. Peterson, leaving-eight parcels subject to the deed of trust at the time of the sale. This action involved seven of said parcels and the action entitled Peterson v. Corporation of America, No. 10464, post, p. 748 [69 Pac. (2d) 909], involved the eighth parcel.
The notice of sale under this deed of trust consisted of but one sheet. Six of the seven parcels involved in this case were each improved with a dwelling house. The posting on each of said six parcels was made by posting a copy of said notice in a conspicuous place upon the front of the dwelling house. The seventh parcel consisted of eight contiguous lots improved by a building which stood on but four of said lots. The posting on this parcel was made by posting a copy of said notice in a conspicuous place upon the building and also posting a copy of said notice in a conspicuous place upon a post on the unimproved lots adjoining the building. The eighth parcel, which had been conveyed to Louise M. Peterson and which was involved in case No. 10464, consisted of one lot and a portion of a contiguous lot. It was improved with a dwelling house. A copy of said notice was posted in a conspicuous place on the front of the dwelling house. Upon the sale, the property was sold to the defendant Bank of America for the sum of $17,000.
The contentions of appellant here are all covered by the discussion in the opinion above mentioned and for the reasons stated in said opinion, we conclude that no ground for reversal has been shown.
The judgment is affirmed.
Sturtevant, J., and Booling, J., pro tern., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 23, 1937.